Upon an information jointly charging Frank McMullen and Jim Thompson with the theft of two automobile casings of the value of $51, the personal property of D.W. Pinkston, appellant, Frank McMullen, upon his separate trial was convicted and his punishment fixed at six months imprisonment in the penitentiary. From the judgment rendered on the verdict he appealed by filing in this court on April 5, 1920, a petition in error with case-made, but there has been no appearance in his behalf on his appeal in this court. When the case was called for final submission it was submitted on the record.
The record shows that the only evidence introduced was that offered by the state.
We think the evidence, without any doubt, is ample to sustain the conviction. After a careful examination of the record we conclude that there was no error which could have been prejudicial to the defendant. The judgment is therefore affirmed.